DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 08/17/2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/ Remarks filed 08/17/2022 have been fully considered but they are not persuasive. On pages 4-5 of Arguments/Remarks, it is argued that ¶ [0170] of Persson recites various characteristics of material and apparatus properties that may impact one another, but does not teach that the surface pressure is adjusted as a function of material thickness. The Office respectfully disagrees. It is noted that amended claim 1 recites that “the ultrasonic sealing station [is] configured to adjust a surface pressure applied to the joining region as a function of the thickness of the paper web.” Emphasis added. Paragraph [0170] of Persson states that “…The width of the welding zone in the third direction D.sub.3 is a portion of the width of the welding surface 51 and depends on characteristics of the welding unit, the packaging material and their interaction… Examples of packaging material characteristics are type of material, melting point, thickness, surface roughness. Examples of interaction characteristics are gap width in relation to thickness of packaging material and pressure used by the anvil 41 and the sonotrode 43 during cutting and welding.” Emphasis added. Based on the above passage, one of ordinary skill in the art would recognize that the ultrasonic sealing station of Persson {#29} is indeed configured to adjust the pressure between the anvil #41 and sonotrode #43 – the surface pressure - as a function of the material thickness during the sealing process. Therefore, it is deemed that the claim limitations in question are taught by Persson as demonstrated in the rejection of claim 1 below.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 05/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1, “roughening station” (because A – “roughening station” is the placeholder/nonce term, B – “for the continuous roughening of at least one joining region of the paper web” designates the function, and C – no additional structure is provided in the claim body, thus “roughening station” is understood as equivalent to “means for the continuous roughening of at least one joining region of the paper web”). Relevant passages of the specification include ¶ [0005] & [0018], along with Figure 2. The roughening station will be interpreted as a rotating drum that texturizes or roughens the paper as illustrated in Figure 2, element 12, or equivalent. See further Pg. 4 of Applicant’s Arguments/Remarks filed 04/05/2022. 
Regarding claim 1, “moistening station” (because A – “moistening station” is the placeholder/nonce term, B – “for moistening at least one joining region of the paper web” designates the function, and C – no additional structure is provided in the claim body, thus “moistening station” is understood as equivalent to “means for moistening at least one joining region of the paper web”). Relevant passages of the specification include ¶ [0019] & [0018], along with Figure 2. The moistening station will be interpreted as a spray nozzle that sprays a liquid onto the paper as illustrated in Figure 2, element 4, or equivalent. See further Pg. 4 of Applicant’s Arguments/Remarks filed 04/05/2022.
Regarding claim 1, “forming station” (because A – “forming station” is the placeholder/nonce term, B – “for forming a bag tube” designates the function, and C – no additional structure is provided in the claim body, thus “forming station” is understood as equivalent to “means for forming a bag tube”). A review of the specification suggests that the corresponding structure is a “forming shoulder” or a “forming shoe” as described in ¶ [0005], or equivalent.
Regarding claim 1, “ultrasonic sealing station” (because A – “ultrasonic sealing station” is the placeholder/nonce term, B – “for sealing the joining region of the paper web” designates the function, and C – no additional structure is provided in the claim body, thus “ultrasonic sealing station” is understood as equivalent to “means for sealing the joining region of the paper web”). A review of the specification suggests that the corresponding structure is a sonotrode and a rotary anvil as described by ¶ [0025], or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 2018/0153211 A1) in view of Tuskiewicz (US 2020/0070462 A1), and in further view of Ishibuchi (JP 2007126249A).
Regarding claim 1, Persson teaches tubular bag machine (See Fig 3) for producing tubular bag packaging materials (See ¶ [0007]), comprising: 
- a draw-off station (Fig 3, #21) for drawing off a web (#19), 
- a forming station (Fig 3, #27) for forming a bag tube (See ¶ [0152]), and 
- an ultrasonic sealing station (Fig 3, #29) for sealing the joining region of the paper web (See ¶ [0165]), the ultrasonic sealing station configured to adjust a surface pressure applied to the joining region as a function of the thickness of the material (See ¶’s [0102] & [0103] which describe that the material used in the sealing process may have a thickness of 10 or 15 mm. See further ¶ [0170] – “…The width of the welding zone in the third direction D.sub.3 is a portion of the width of the welding surface 51 and depends on characteristics of the welding unit, the packaging material and their interaction… Examples of packaging material characteristics are type of material, melting point, thickness, surface roughness. Examples of interaction characteristics are gap width in relation to thickness of packaging material and pressure used by the anvil 41 and the sonotrode 43 during cutting and welding.” Emphasis added. Based on the above passage, the ultrasonic sealing station {#29} is configured to adjust the pressure between the anvil #41 and sonotrode #43 as a function of the material thickness during the sealing process).
Persson does not specifically teach that the packaging material is paper, a roughening station for the continuous roughening of at least one joining region of the paper web, or a moistening station for moistening at least one joining region of the paper web.
	Tuskiewicz teaches paper material (See abstract. See further ¶ [0003] - "The present invention is directed to a method of ultrasonically bonding paperboard..."),
a moistening station for moistening at least one joining region of the paper web (See Fig 2, #205. See further ¶ [0012] - [0013]),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson to incorporate the teachings of Tuskiewicz to include the use of paper as a packaging material with the motivation that paper is a cheap and sustainable material that is well-suited to forming a tubular structure and ultrasonically welding the edges; as described by Tuskiewicz in ¶ [0003] – [0005]. It would have been obvious to one of ordinary skill in the art to further modify Persson to include a moistening station as taught by Tuskiewicz with the motivation of improving the ultrasonic welding of the paperboard by gelatinizing the starches within the paper prior to welding of the paperboard, as described by Tuskiewicz in ¶ [0004] & [0012] – [0013].
Persson in view of Tuskiewicz does not specifically teach a roughening station.
	Ishibuchi teaches a roughening station for the continuous roughening of at least one joining region of the paper web (See Fig 5, #61. See further ¶ [0039] - "...A rotary roll 61 whose surface is increased in surface roughness by thermal spraying or the like is provided in contact with the surface. As a result, when ultrasonic waves are applied to the overlapped surfaces of the old and new base papers while being crimped by the crimping bars 23a and 23b provided on the downstream side, the heat generation welding effect on the overlapped surfaces by the ultrasonic waves can be further improved.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson in view of Tuskiewicz to incorporate the teachings of Ishibuchi to include a roughening station with the motivation of improving the ultrasonic welding of the overlapping paper surfaces, as described by Ishibuchi in ¶ [0039].

Regarding claim 2, Persson further discloses wherein the ultrasonic sealing station is an ultrasonic friction welding sealing station (See ¶ [0165]) and carries out a joining operation by means of friction welding (See ¶ [0165] - "...The sonotrode 43 is adapted for transmitting ultra-sonic energy and is arranged opposite to the anvil 41 to allow passage of the tubular web 33 in a gap 45 formed between the sonotrode 43 and the anvil 41...").

Regarding claim 3, Persson further discloses wherein the ultrasonic friction welding sealing station has a sonotrode (#43) and an anvil (#41), wherein the joining region is guided between the sonotrode and anvil and wherein a direction of movement of the sonotrode and anvil is not parallel (See ¶ [0165] & Fig 3 illustrating the web of material is positioned between the sonotrode and the anvil).

Regarding claim 4, Persson further discloses wherein the anvil is a rotary anvil and in particular rotates in the direction of movement of the paper web (See ¶ [0172] - "...However, the anvil 41 is rotatable and may be rotated when the longitudinal welding unit 29 is not in use for welding. The anvil 41 may then be rotated a few degrees such that another portion of its circumference faces the sonotrode 43...").

Regarding claim 5, Persson as modified by Tuskiewicz does not specifically teach wherein, in the direction of movement of the paper web, the roughening station is arranged upstream of the moistening station.
Ishibuchi teaches wherein, in the direction of movement of the paper web, the roughening station is arranged upstream of the moistening station (See Fig 5 illustrating that the roughening station {#61} illustrating that the roughening station is located directly after the drawing-off of the material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson in view of Tuskiewicz to incorporate the teachings of Ishibuchi to include a roughening station with the motivation of improving the ultrasonic welding of the overlapping paper surfaces, as described by Ishibuchi in ¶ [0039].

Regarding claim 6, Persson does not specifically teach wherein the moistening station is set up to moisten only the roughened joining region on the paper web.
Tuskiewicz teaches wherein the moistening station is set up to moisten only the roughened joining region on the paper web (¶ [0013] - [0014] describes that the portion of the paper material to be welded {the roughened portion} is moistened prior to welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson to incorporate the teachings of Tuskiewicz to include the use of paper as a packaging material with the motivation that paper is a cheap and sustainable material that is well-suited to forming a tubular structure and ultrasonically welding the edges; as described by Tuskiewicz in ¶ [0003] – [0005]. It would have been obvious to one of ordinary skill in the art to further modify Persson to include a moistening station as taught by Tuskiewicz with the motivation of improving the ultrasonic welding of the paperboard by gelatinizing the starches within the paper prior to welding of the paperboard, as described by Tuskiewicz in ¶ [0004] & [0012] – [0013].

Regarding claim 7, Persson as modified by Tuskiewicz discloses an ultrasonic sealing station (Fig 3, #29, ¶ [0165]) for ultrasonically sealing a paper material (as taught by Tuskiewicz).
However, Persson as modified by Tuskiewicz does not disclose expressly a sealing pressure in a range from 20 – 50 MPa.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize a sealing surface pressure in the range of 20 – 50 MPa because Applicant has not disclosed that the particular surface pressure of 20 – 50 MPa provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a sealing pressure used in the disclose of Persson as modified by Tuskiewicz because Persson as modified by Tuskiewicz teaches the ultrasonic welding of a paper material, and would therefore require an adequate sealing pressure to ensure a strong weld.
	Therefore, it would have been an obvious matter of design choice to modify Persson to obtain the invention as specified in claim 7.

Regarding claim 8, Persson further discloses wherein the ultrasonic sealing station comprises a longitudinal sealing station (Fig 3, #29).

Regarding claim 9, Persson as modified by Tuskiewicz discloses an ultrasonic sealing station (Fig 3, #29, ¶ [0165]) for ultrasonically sealing a paper material (as taught by Tuskiewicz).
However, Persson as modified by Tuskiewicz does not disclose expressly a sealing pressure in a range from 30 – 40 MPa.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize a sealing surface pressure in the range of 30 – 40 MPa because Applicant has not disclosed that the particular surface pressure of 30 – 40 MPa provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a sealing pressure used in the disclose of Persson as modified by Tuskiewicz because Persson as modified by Tuskiewicz teaches the ultrasonic welding of a paper material, and would therefore require an adequate sealing pressure to ensure a strong weld.
Therefore, it would have been an obvious matter of design choice to modify Persson to obtain the invention as specified in claim 9.

Regarding claim 10, Persson further discloses wherein the ultrasonic sealing station comprises a transverse sealing station (Fig 3, #37).

Regarding claim 11, Persson further discloses wherein the ultrasonic sealing station comprises a longitudinal sealing station (Fig 3, #29) and a transverse sealing station (Fig 3, #37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See prior arts on attached PTO-892 which detail various devices utilizing ultrasonic welding to form bags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731